Exhibit 10.5(j)
[Those portions of this agreement that have been omitted and filed separately
with the U.S.
Securities and Exchange Commission pursuant to Delek US Holdings, Inc.
application
requesting confidential treatment are marked “[***]” herein.]
Execution Version
RESIGNATION, WAIVER, CONSENT AND APPOINTMENT AGREEMENT
          This RESIGNATION, WAIVER, CONSENT AND APPOINTMENT AGREEMENT (this
“Agreement”) is made as of September 1, 2009 by and among Fifth Third Bank, N.A.
(in its individual capacity, “Fifth Third”), Lehman Commercial Paper Inc., a
debtor and debtor in possession under chapter 11 of the Bankruptcy Code (defined
below) (in its individual capacity, “Lehman”), acting through one or more of its
branches as the Administrative Agent (in such capacity, the “Lehman Agent”),
Lehman, acting in its capacity as Swing Line Lender (in such capacity, the
“Lehman Swing Line Lender”), Mapco Express, Inc., a Delaware corporation (the
“Borrower”), each of the other “Loan Parties” (as defined in the Credit
Agreement defined below) party hereto, Lehman, acting in its capacity as a
“Lender” (as defined in the Credit Agreement defined below), and each of the
other “Lenders” (as defined in the Credit Agreement defined below) party hereto.
All capitalized terms used in this Agreement and not otherwise defined herein
will have the respective meanings set forth in the Credit Agreement.
RECITALS:
          WHEREAS, the Borrower, the Lehman Agent, the Lehman Swing Line Lender,
Lehman, acting in its capacity as a Lender, and the other Lenders are parties to
an Amended and Restated Credit Agreement dated as of April 28, 2005 (as the same
has been and may hereafter be amended, restated, supplemented or modified from
time to time, the “Credit Agreement”);
          WHEREAS, on October 5, 2008, Lehman commenced a voluntary case under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and on
such date, pursuant to section 362(a) of the Bankruptcy Code, an automatic stay
went into effect that prohibits actions to interfere with, or obtain possession
or control of, Lehman’s property or to collect or recover from Lehman any debts
or claims that arose before such date;
          WHEREAS, on October 6, 2008, the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) entered that certain
Order Pursuant to Sections 105(a), 363(b), and 541(d) of the Bankruptcy Code and
Bankruptcy Rule 6004 Authorizing Debtor to (A) Continue to Utilize its Agency
Bank Account, (B) Terminate Agency Relationships and (C) Elevate Loan
Participations (the “October Order”), pursuant to which, among other things, the
Lehman Agent was authorized to transfer, assign or resign from any and all
administrative agent positions under certain terms and conditions set forth
therein;
          WHEREAS, on December 3, 2008, the Borrower and the Lenders entered
into that certain Eighth Amendment to Amended and Restated Credit Agreement
pursuant to which, among other things, (a) the Required Lenders and the Borrower
consented to the appointment of Fifth Third as the successor Administrative
Agent for the Lenders and as Swing Line Lender under the Credit Agreement and
the other Loan Documents and (b) Fifth Third accepted such appointment, in each
case to be effective upon (x) the resignation or removal of the Lehman Agent and
(y) delivery of written notice of such acceptance by Fifth Third to the Lenders
and the Borrower (the “Eighth Amendment”);

 



--------------------------------------------------------------------------------



 



          WHEREAS, on June 3, 2009, the Bankruptcy Court entered that certain
Order Authorizing the Establishment of Procedures to Terminate Unfunded
Commitments and Restructure Corporate Loan Agreements (the “June Order”; the
October Order and the June Order are referred to herein together as the
“Order”), pursuant to which, among other things, the Lehman Agent was authorized
to terminate unfunded loan commitments;
          WHEREAS, the Lehman Agent desires to resign as Administrative Agent
and the Lehman Swing Line Lender desires to resign as Swing Line Lender, in each
case under the Credit Agreement and all of the other Loan Documents; and
          WHEREAS, each Person party to this Agreement desires to accept such
resignation by Lehman, and to appoint Fifth Third the successor Administrative
Agent and Swing Line Lender under the Credit Agreement and all of the other Loan
Documents.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions, and covenants herein contained, the parties hereto hereby agree as
follows:
     1. RESIGNATION, WAIVER, CONSENT AND APPOINTMENT
          Pursuant to the Credit Agreement (including, without limitation,
Section 9.9 thereof), Lehman hereby notifies Borrower, each other Credit Party
and each Lender that it desires to resign as Administrative Agent and Swing Line
Lender under the Credit Agreement and all of the other Loan Documents, such
resignation to be effective as of the Effective Date (as defined below). By its
signature below, Borrower, each other Loan Party and each Lender party hereto
acknowledges receipt of such notice of resignation and reaffirms the waiver
granted pursuant to the Eighth Amendment of any notice requirements with respect
thereto under the Loan Documents (including, without limitation, the requirement
of ten (10) days’ prior notice of such resignation as Administrative Agent set
forth in Section 9.9 of the Credit Agreement). Pursuant to the Credit Agreement
(including, without limitation, Section 9.9 thereof), the parties hereto hereby
acknowledge that, pursuant to the terms of the Eighth Amendment, Fifth Third has
been appointed as successor Administrative Agent and successor Swing Line Lender
under the Credit Agreement and all other Loan Documents executed in connection
therewith, which such appointment shall be effective as of the Effective Date,
and Fifth Third hereby accepts such appointment. Borrower and each other Person
party to this Agreement hereby agrees that Fifth Third shall bear no
responsibility, and hereby irrevocably waives any claims it may have against
Fifth Third, for any actions taken or omitted to be taken by Lehman while it
served as Administrative Agent and/or Swing Line Lender under the Credit
Agreement and the other Loan Documents. Each of Borrower, each other Loan Party
and the Lehman Agent authorize Fifth Third to file any Uniform Commercial Code
assignments or amendments with respect to the Uniform Commercial Code financing
statements (in each case, without signature and in a form reasonably
satisfactory to the Borrower), mortgages, and other filings in respect of the
Collateral as Fifth Third deems necessary or desirable to evidence Fifth Third’s
succession as Administrative Agent under the Credit Agreement and the other Loan
Documents and each party hereto agrees to execute any documentation reasonably
necessary to evidence such succession.

2



--------------------------------------------------------------------------------



 



  2.  
ASSIGNMENT AND DELEGATION BY RESIGNING ADMINISTRATIVE AGENT AND RESIGNING SWING
LINE LENDER; ACCEPTANCE AND ASSUMPTION BY SUCCESSOR ADMINISTRATIVE AGENT AND
SUCCESSOR SWING LINE LENDER

          2.1 Assignment and Delegation. Effective as of the Effective Date:
          (a) The Lehman Agent, acting in its capacity as resigning
Administrative Agent under the Credit Agreement and the other Loan Documents,
and the Lehman Swing Line Lender, acting in its capacity as resigning Swing Line
Lender under the Credit Agreement and the other Loan Documents (in such
capacities, the “Resigning Administrative Agent and Swing Line Lender”), hereby
assign and, solely with respect to duties and obligations first arising from and
after the Effective Date, delegate to Fifth Third, acting in its capacities as
successor Administrative Agent and successor Swing Line Lender under the Credit
Agreement and the other Loan Documents (in such capacities, the “Successor
Administrative Agent and Swing Line Lender”), all of the Resigning
Administrative Agent and Swing Line Lender’s respective rights, remedies, duties
and other obligations under the Credit Agreement and each of the other Loan
Documents executed in connection therewith and each of the Liens granted to the
Resigning Administrative Agent and Swing Line Lender under the Loan Documents,
including, without limitation, in its respective capacities as a secured party,
grantee, mortgagee, beneficiary, assignee and each other similar capacity, if
any, in which the Resigning Administrative Agent and Swing Line Lender was
granted Liens on any real or personal property of Borrower, any other Loan Party
or any other Person as security for all or any of the obligations owing to the
Administrative Agent and/or Lenders under the Credit Agreement or any other Loan
Document (other than Liens that have been released prior to the date hereof in
accordance with the terms set forth in the Credit Agreement); provided, however,
that the Resigning Administrative Agent and Swing Line Lender shall retain all
of its rights to indemnification arising under Section 9.7 and Section 10.5(d)
of the Credit Agreement with respect to any liabilities incurred as, or in
connection with its capacity as, Administrative Agent;
          (b) the Successor Administrative Agent and Swing Line Lender hereby
accepts such assignment and delegation and hereby assumes all of such duties and
other obligations (including, without limitation, the Swing Line Commitment),
except that the Successor Administrative Agent and Swing Line Lender shall have
no liability with respect to actions taken or omitted to be taken by the
Resigning Administrative Agent and Swing Line Lender or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates under or in
connection with the Credit Agreement or any other Loan Document;
          (c) Borrower and each other Loan Party, on behalf of itself, and each
guarantor or other surety of or for any of the obligations owing to
Administrative Agent and/or Lenders under the Credit Agreement or any other Loan
Document, hereby acknowledges such assignment, delegation and assumption and
agrees, in its or their respective capacities as debtor, obligor, grantor,
mortgagor, pledgor, guarantor, surety, indemnitor, assignor and each other
similar capacity, if any, in which any such entity has previously granted Liens
on all or any part of its real or personal property pursuant to the Credit
Agreement or any other Loan Document, that such assignment, delegation and
assumption shall not affect in any way all or any of such Liens,

3



--------------------------------------------------------------------------------



 



all of which Liens remain and shall continue to be in full force and effect and
each of which is hereby ratified, confirmed and reaffirmed in all respects; and
          (d) all possessory collateral held by the Resigning Administrative
Agent and Swing Line Lender for the benefit of the Secured Parties shall be held
by the Resigning Administrative Agent and Swing Line Lender as agent and bailee
for the Successor Administrative Agent and Swing Line Lender for the benefit of
the Secured Parties until such time as such possessory collateral has been
delivered to the Successor Administrative Agent and Swing Line Lender.
Notwithstanding anything herein to the contrary, each Loan Party agrees that all
of such Liens granted by any Loan Party shall in all respects be continuing and
in effect and are hereby ratified, confirmed and reaffirmed by each Loan Party.
Without limiting the generality of the foregoing, any reference to the Resigning
Administrative Agent and Swing Line Lender on any publicly filed document, to
the extent such filing relates to the Liens on the Collateral assigned hereby
and until such filing is modified to reflect the interests of the Successor
Administrative Agent and Swing Line Lender, shall, with respect to such Liens,
constitute a reference to the Resigning Administrative Agent and Swing Line
Lender as collateral representative of the Successor Administrative Agent and
Swing Line Lender (provided, that the parties hereto agree that the Resigning
Administrative Agent and Swing Line Lender’s role as such collateral
representative shall impose no duties, obligations, or liabilities on the
Resigning Administrative Agent and Swing Line Lender, including, without
limitation, any duty to take any type of direction regarding any action to be
taken against such Collateral, whether such direction comes from the Successor
Administrative Agent and Swing Line Lender, the Required Lenders, or otherwise
and the Resigning Administrative Agent and Swing Line Lender shall have the full
benefit of the protective provisions of Section 9 (The Agents) of the Credit
Agreement while serving in such capacity).
From and after the Effective Date, the Successor Administrative Agent and Swing
Line Lender shall have the same rights, remedies, duties and obligations, and
the same benefits, in such capacities under the Credit Agreement and each other
Loan Document, as if it were the original “Administrative Agent” and “Swing Line
Lender” thereunder, subject to the limitations contained herein. From and after
the Effective Date, each reference in the Credit Agreement and each of the other
Loan Documents to “Administrative Agent” and “Swing Line Lender” shall in each
case mean and be a reference to Fifth Third, acting in such capacity.
     3. REPRESENTATIONS, WARRANTIES AND COVENANTS
          3.1 Representations and Warranties of Lehman and Fifth Third.
          Each of Lehman and Fifth Third hereby severally represents and
warrants that it is legally authorized to enter into, and has duly executed and
delivered, this Agreement. Lehman hereby represents and warrants on and as of
the date hereof and on and as of the Effective Date that the execution and
delivery by Lehman of this Agreement and the performance of its obligations
hereunder have been approved by the October Order, the June Order or do not
require approval of the Bankruptcy Court, as applicable, each of which have been
entered by the Bankruptcy Court, and as to which no stay has been ordered and
which has not been reversed, modified, vacated or overturned and Lehman has
complied with the notice requirements set forth in the June Order.

4



--------------------------------------------------------------------------------



 



          3.2 Representations, Warranties and Covenants of Borrower to Successor
Administrative Agent and Swing Line Lender.
          Borrower represents, warrants and covenants, solely for the benefit of
the Successor Administrative Agent and Swing Line Lender, that, as of the date
hereof, Schedule 1 attached hereto sets forth (i) the aggregate amount of the
Total Revolving Credit Commitment and the Swing Line Commitment and the
aggregate outstanding principal amount of all Revolving Credit Loans, Term
Loans, Swing Line Loans and Incremental Loans, and (ii) a reasonably detailed
schedule of outstanding Eurodollar Loans and Letters of Credit. Each Lender
hereby acknowledges, confirms and agrees that the amounts described on
Schedule 1 attached hereto accurately reflect the amount of the Total Revolving
Credit Commitment and Swing Line Commitment and the aggregate outstanding
principal amount of Revolving Credit Loans, Term Loans, Swing Line Loans and
Incremental Loans as of the date hereof.
          3.3 Additional Representations and Warranties of Borrower to Successor
Administrative Agent and Swing Line Lender, Resigning Administrative Agent and
Swing Line Lender and the Lenders.
          Borrower further represents, warrants and covenants, for the benefit
of the Successor Administrative Agent and Swing Line Lender, Resigning
Administrative Agent and Swing Line Lender and the Lenders, that:
          (a) Schedule 2 attached hereto sets forth a description of the
authorized equity securities of Borrower and each of its Subsidiaries. All
issued and outstanding equity securities of each such Person were duly
authorized and are validly issued, fully paid and non-assessable, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities. All of the issued and outstanding equity
interests of each such Person is owned by the entities and in the amounts set
forth on Schedule 2 attached hereto. Except as set forth on Schedule 2 attached
hereto, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition of any shares of capital stock or other securities of any such
Person; and
          (b) Schedule 3 attached hereto contains a complete list of all
possessory Collateral and security filings related to the Collateral heretofore
delivered to Lehman, the actions described in Schedule 4 hereto have been
performed prior to the date hereof and all security interests created in favor
of Lehman Agent for the benefit of the Secured Parties under the Loan Documents
are valid security interests in the Collateral, as security for the Obligations.
          3.4 Additional Representations, Warranties and Covenants of Borrower;
Acknowledgments and Waivers of Lenders.
          Borrower further represents, warrants and covenants, solely for the
benefit the Successor Administrative Agent and Swing Line Lender and the
Lenders, that, the representations and warranties set forth in Section 4
(Representations and Warranties) of the Credit Agreement and in the Guarantee
and Collateral Agreement and other Loan Documents are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of the Closing Date (as defined in the Credit Agreement), except
to the extent such

5



--------------------------------------------------------------------------------



 



representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.
     4. EFFECTIVENESS
          This Agreement shall be effective upon the date (the “Effective Date”)
that all of the following conditions precedent shall have been satisfied:
          (a) the execution and delivery of this Agreement by each of the
Borrower, the other Loan Parties, Fifth Third, Lehman and the Required Lenders;
          (b) receipt by Fifth Third of fully-completed Schedules to this
Agreement;
          (c) Lehman and Fifth Third shall have acknowledged receipt from the
Borrower of payment of the fees and expenses referred to in Section 8 of this
Agreement by the parties and in the manner set forth therein;
          (d) Fifth Third shall have received, in each case, in form and
substance reasonably acceptable to Fifth Third, each of the fully-executed
documents and other deliveries set forth on the Closing Agenda and Document
Checklist attached hereto as Schedule 3 (other than items 4, 6 , 9 and 10 on
such Schedule 3, which the Borrower shall deliver promptly following the
Effective Date) and all of the deliveries set forth on Schedule 5;
          (e) Fifth Third shall have confirmed in writing that it has received
(i) the items set forth in Section 7 of Schedule 3 attached hereto and (ii) the
items set forth on Schedule 5 attached hereto.
          (f) Fifth Third shall have received, in form and substance reasonably
acceptable to Fifth Third, verification from each Lender of such Lender’s
Revolving Credit Commitment and the outstanding principal amount of Revolving
Credit Loans, Term Loans, Swing Line Loans and Incremental Loans held by each
such Lender;
          (g) Lehman shall have acknowledged receipt from the Borrower of
payment in immediately available funds of (i) all costs, expenses, accrued and
unpaid fees and other amounts payable to it in its capacity as the existing
Administrative Agent and as a Swing Line Lender pursuant to the Loan Documents
(including fees and expenses of counsel) and (ii) a portion of the
administrative agent fee that was due and payable by the Borrower to Lehman on
April 29, 2009, prorated for the period commencing on April 29, 2009 through and
including the date hereof (and Lehman hereby acknowledges and agrees, that such
payment shall constitute payment in full of all obligations of the Borrower and
the other Loan Parties under that certain fee letter agreement dated as of
March 25, 2005 by and among Lehman, Lehman Brothers, Inc. and the Borrower;
          (h) Lehman shall have confirmed in writing to the Borrower and the
Successor Administrative Agent and Swing Line Lender that it has complied with
the requirements set forth in the June Order;

6



--------------------------------------------------------------------------------



 



          (i) the Borrower and Holdings shall have withdrawn that certain Motion
of Mapco Express, Inc. and Delek US Holdings for Relief from Automatic Stay
[Doc. No. 1663] (the “Motion”) previously filed with the Bankruptcy Court; and
          (j) the Successor Administrative Agent and Swing Line Lender shall
have withdrawn its Limited Joinder to the Motion previously filed with the
Bankruptcy Court.
The parties hereto hereby agree that this document shall constitute a “Loan
Document” under the Credit Agreement.
     5. RELEASES
          (a) Each of the Borrower, the other Loan Parties and the Lenders
hereby unconditionally and irrevocably waive all claims, suits, debts, liens,
losses, causes of action, demands, rights, damages or costs, or expenses of any
kind, character or nature whatsoever, known or unknown, fixed or contingent,
which any of them may have or claim to have against Lehman (in its capacity as
an agent, swing line lender and “Lender”) or its agents, employees, officers,
affiliates, directors, representatives, attorneys, successors and assigns (in
each case, acting solely on behalf of Lehman in its capacity as an agent, swing
line lender, hedging counterparty and “Lender”) (collectively, the “Lehman
Released Parties”) to the extent arising out of or in connection with the Loan
Documents including, without limitation, any past or future failure by Lehman to
fund any Loan required to be funded by it under the Credit Agreement (such
released claims, collectively, the “Lehman Released Claims”). Each of the
Borrower, the other Loan Parties and the Lenders further agree forever to
refrain from commencing, instituting or prosecuting any lawsuit, action or other
proceeding against any Lehman Released Parties with respect to any and all of
the foregoing described waived, released, acquitted and discharged Lehman
Released Claims or from exercising any right or recoupment of setoff that it may
have under a master netting agreement or otherwise against any Lehman Released
Party with respect to Obligations under the Loan Documents. Each of the Lehman
Released Parties shall be a third party beneficiary of this Agreement.
          (b) Each of the Borrower, the other Loan Parties and the Lenders
hereby unconditionally and irrevocably waive all claims, suits, debts, liens,
losses, causes of action, demands, rights, damages or costs, or expenses of any
kind, character or nature whatsoever, known or unknown, fixed or contingent,
which any of them may have or claim to have against Fifth Third (whether in its
capacity as an agent, lender, hedging counterparty or otherwise) or its agents,
employees, officers, affiliates, directors, representatives, attorneys,
successors and assigns (collectively, the “Fifth Third Released Parties”) to the
extent directly or indirectly arising out of or in connection with any
information received from, or any action taken or omitted to be taken by, the
Resigning Administrative Agent and Swing Line Lender in its capacity as
Administrative Agent and Swing Line Lender under the Credit Agreement and the
other Loan Documents (such released claims, collectively, the “Fifth Third
Released Claims”). Each of the Borrower, the other Loan Parties and the Lenders
further agree forever to refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against any Fifth Third Released Parties
with respect to any and all of the foregoing described waived, released,

7



--------------------------------------------------------------------------------



 



acquitted and discharged Fifth Third Released Claims or from exercising any
right or recoupment of setoff that it may have under a master netting agreement
or otherwise against any Fifth Third Released Party with respect to Obligations
under the Loan Documents. Each of the Fifth Third Released Parties shall be a
third party beneficiary of this Agreement. In addition to the forgoing, the
Borrower and each other Loan Party hereby agree to indemnify and hold harmless
each Fifth Third Released Party for any and all claims made by any Lender as a
result of a dispute with respect to such Lender’s outstanding Loans or
Commitments resulting from information received from the Resigning
Administrative Agent and Swing Line Lender. Each of the Borrower, the other Loan
Parties and the Lenders hereby acknowledge and agree that the Fifth Third
Released Parties shall not be responsible to any Lender, L/C Issuer or other
Person for the validity, enforceability, effectiveness, genuineness, sufficiency
or value of, or the attachment, perfection or priority of any Lien created,
required to be created or purported to be created under or in connection with,
any Loan Document including, without limitation, any Lien or security interest
transferred to a Fifth Third Released Party pursuant to the terms of this
Agreement.
6. AMENDMENT TO CREDIT AGREEMENT.
          Anything to the contrary contained in the Credit Agreement or the
other Loan Documents notwithstanding, and in consideration for the release
granted above, Lehman, acting in its capacity as a “Lender”, the Loan Parties
and each other Lender, hereby acknowledge and agree that, (a) since
September 22, 2008, Lehman, in its capacity as a Revolving Credit Lender, has
failed to fund its Revolving Credit Percentage of the amount of all requested
borrowings of Revolving Credit Loans and, as a result thereof, is currently in
default of its obligations under the Credit Agreement, and (b) from and after
the date hereof, for so long as Lehman (or any of Lehman’s Affiliates or Related
Funds) are in default of its obligation to (i) fund any Loan required to be
funded by it, (ii) make any payment required by it, or (iii) fund any purchase
of any participation to be made or funded by it, in each case in accordance with
the terms of the Credit Agreement, (x) Lehman, its Affiliates and its Related
Funds shall have no voting or consent rights or constitute a “Lender” or a
“Revolving Credit Lender” (or be included in the numerator or the denominator of
the calculation of “Required Lenders” set forth in the Credit Agreement (with
respect to the Total Revolving Credit Commitments, Total Revolving Extensions of
Credit and Term Loans)) with respect to any waiver, amendment, consent or other
modification relating to the Credit Agreement or any other Loan Document, except
to the extent the terms of such amendment, consent or modification would
increase the Revolving Credit Commitment of Lehman (or its Affiliates or Related
Funds) or result in Lehman (or its Affiliates or Related Funds, as the case may
be) not being treated ratably with all other Lenders similarly situated, and
(y) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment of Lehman (or its Affiliates or Related Funds)
pursuant to Section 2.7(a) and Lehman, its Affiliates and its Related Funds
shall not be entitled to receive payment of any such commitment fees or any
other fees payable to the Lenders. The Borrower and each other Loan Party hereby
acknowledge and agree that neither the Successor Administrative Agent nor any
Lender (other than Lehman) shall be responsible for the failure of Lehman (or
its Affiliates or Related Funds) to make any Loan, fund the purchase of a
participation or make any other payment required hereunder. The failure of
Lehman (or its Affiliates or Related Funds) to make

8



--------------------------------------------------------------------------------



 



any Loan or any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender of its obligations to make such loan or fund the
purchase of any such participation on such date. This Section 6 shall be deemed
to amend the Credit Agreement for all purposes under the Loan Documents.
     7. NOTICES
          Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given will be in writing and addressed
to the respective party in accordance with its address as currently on record
under the Credit Agreement, or to such other address as the party may designate
in writing to the other.
     8. EXPENSES
          (a) Borrower agrees to reimburse Fifth Third for any and all
reasonable costs and expenses (including the reasonable fees, expenses and
disbursements of counsel to Fifth Third) incurred by Fifth Third in connection
with: (i) its due diligence review of the Credit Agreement, the other Loan
Documents and any other agreements or transactions entered into in connection
with the foregoing, as well as any Person party to any of the foregoing, (ii)
the consummation of the transactions contemplated in this Agreement and (iii)
the negotiation and preparation of this Agreement.
          (b) Borrower agrees to reimburse Lehman for any and all reasonable
costs and expenses (including the reasonable fees, expenses and disbursements of
counsel to Lehman) incurred by Lehman in connection with: (i) the consummation
of the transactions contemplated in this Agreement and (ii) the negotiation and
preparation of this Agreement.
     9. AMENDMENTS AND WAIVERS
          No amendment, modification, termination, or waiver of any provision of
this Agreement will be effective without the written concurrence of each of the
parties hereto.
     10. SEVERABILITY
          Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. In
the event any provision of this Agreement is or is held to be invalid, illegal,
or unenforceable under applicable law, such provision will be ineffective only
to the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability or the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

9



--------------------------------------------------------------------------------



 



     11. SECTION TITLES
          Section and Subsection titles in this Agreement are included for
convenience of reference only, do not constitute a part of this Agreement for
any other purpose, and have no substantive effect.
     12. SUCCESSORS AND ASSIGNS
          This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     13. APPLICABLE LAW
          THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     14. COUNTERPARTS
          This Agreement and any amendments, waivers, consents, or supplements
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument. Any such counterpart which may be delivered by facsimile
transmission shall be deemed the equivalent of an originally signed counterpart
and shall be fully admissible in any enforcement proceedings regarding this
Agreement.
     15. FURTHER ASSURANCES
          Each of Lehman and the Borrower will, at the Borrower’s cost and
expense, cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as may from time to
time be necessary or as Fifth Third may from time to time reasonably request in
order to carry out the intent and purposes of this Agreement and the
transactions contemplated herein, including, but not limited to: (a) executing
any documents necessary to evidence the appointment of Fifth Third as Successor
Administrative Agent and Swing Line Lender, or to preserve, protect or perfect
any Liens granted by any Person under the terms of the Credit Agreement or any
other Loan Document; (b) the prompt payment by Lehman to Fifth Third (in its new
capacity as Administrative Agent) of any and all amounts it may receive as a
result of its designation as additional insured or lenders’ loss payee under
certificates of insurance of Borrower or any Loan Party on or after the
Effective Date; and (c) in the event that, after the Effective Date, Lehman
receives any payments in respect of principal, interest or any other amounts
owing to the Borrower, Fifth Third or any Lender under the Credit Agreement or
any other Loan Document, Lehman agrees to that such payment shall be held in
trust for Fifth Third (in its new capacity as Administrative Agent) and Lehman
shall promptly deliver such payment to Fifth Third for payment to the Person
entitled thereto.

10



--------------------------------------------------------------------------------



 



     16. CONFIDENTIALITY
          Schedules 1 through 5 to this Agreement are exclusively for the
information of the parties hereto (including, without limitation, each Lender)
and the information therein may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of Lehman;
provided, that nothing herein shall prevent any Loan Party, the Successor
Administrative Agent and Swing Line Lender or any Lender from disclosing any
such information (a) to any Affiliate of a Loan Party, the Successor
Administrative Agent and Swing Line Lender or any Lender, (b) to any Transferee
or prospective Transferee that agrees to comply with the provisions of this
Section 16 or substantially equivalent provisions, (c) to any of its employees,
directors, agents, attorneys, accountants and other professional advisors,
(d) upon the request or demand of any Governmental Authority having jurisdiction
over it, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than in breach of this Section 16, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
     17. LIMITATION
          Each party hereto agrees that this Agreement (a) does not impose on
Lehman affirmative obligations or indemnities not already existing as of the
date of its petition commencing its proceeding under chapter 11 of the
Bankruptcy Code, and which could give rise to administrative expense claims, and
(b) is not being effectuated in a manner inconsistent with the terms of the
Credit Agreement.
- Remainder of Page Intentionally Blank; Signature Pages Follow -

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

            SUCCESSOR ADMINISTRATIVE AGENT AND SWING LINE LENDER:       FIFTH
THIRD BANK, N.A.,
as Successor Administrative Agent and Swing Line Lender, and as a Lender
      By:   /s/ John K. Perez         Name:   John K. Perez        Title:   Vice
President        RESIGNING ADMINISTRATIVE AGENT AND SWING LINE LENDER:      
LEHMAN COMMERCIAL PAPER INC.,
as Resigning Administrative Agent and Swing Line Lender, as Debtor and Debtor in
Possession in its chapter 11 case in the United States Bankruptcy Court for the
Southern District of New York, Case No. 08-13555 (JMP)
      By:   /s/ Frank Turner         Name:   Frank Turner        Title:  
Authorized Signatory     

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

            LEHMAN COMMERCIAL PAPER INC.,
as a Lender, as Debtor and Debtor in Possession in its
chapter 11 case in the United States Bankruptcy Court for the Southern
District of New York, Case No. 08-13555 (JMP)
      By:   /s/ Frank Turner

      Name:   Frank Turner        Title:   Authorized Signatory     

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                                                                        ,
as a Lender
      By:           Name:           Title:        

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                  MAPCO EXPRESS, INC.,
as the Borrower    
 
           
 
           
 
  By:         
 
   
 
   
 
    Name:       
 
           
 
    Title:       
 
           
 
           
 
  By:         
 
         
 
    Name:       
 
           
 
    Title:       
 
           
 
                DELEK US HOLDINGS, INC.    
 
           
 
           
 
  By:         
 
   
 
   
 
    Name:       
 
           
 
    Title:       
 
           
 
           
 
  By:         
 
         
 
    Name:       
 
           
 
    Title:       
 
           
 
                GASOLINE ASSOCIATED SERVICES, INC.,
as a Loan Party    
 
           
 
           
 
  By:         
 
         
 
    Name:       
 
           
 
    Title:       
 
           
 
           
 
  By: 

 
           
 
    Name:       
 
           
 
    Title:       
 
           
 
                LIBERTY WHOLESALE CO., INC.,
as a Loan Party    
 
           
 
           
 
  By: 

 
           
 
    Name:       
 
           
 
    Title:       
 
           
 
           
 
  By: 

 
    Name:       
 
           
 
    Title:       
 
           

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 to Resignation, Waiver, Consent and Appointment Agreement
COMMITMENTS AND LOANS
Commitments and Loans Outstanding as of September 1, 2009:

         
Total Revolving Credit Commitment
  $ 120,000,000.00  
Revolving Credit Loans Outstanding:
  $ 63,340,000.07  
Swing Line Commitment:
  $ 7,000,000.00  
Term Loans Outstanding:
  $ 91,194,930.79  
Swing Line Loans Outstanding:
  $ 0.00  
Incremental Loans Outstanding:
  $ 0.00  

Description of Outstanding Eurodollar Loans as of September 1, 2009:
NONE.
Description of Outstanding Letters of Credit as of September 1, 2009:
1. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
2. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
3. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
4. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
5. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
6. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
7. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
8. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
9. That certain Irrevocable Standby Letter of Credit No. [***], dated [***],
issued by [***] in favor of [***] in the face amount of [***].
Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2 to Resignation, Waiver, Consent and Appointment Agreement
EQUITY SECURITIES

1.   The authorized, issued and outstanding equity securities of Borrower and
each of its Subsidiaries are as follows:

                                      Issued and Outstanding     Holder(s) of
Issued and     Authorized     Capital Stock     Outstanding Capital     Capital
Stock;     Membership Interests;     Stock     Membership Interests;     or    
Membership Interests; or Person   or Partnership Interests     Partnership
Interests     Partnership Interests
Mapco Express, Inc.
  3,000     100     Delek US Holdings, Inc.
Gasoline Associated Services, Inc.
  5,000     5,000     Mapco Express, Inc.
Liberty Wholesale Co., Inc.
  1,000     1,000     Mapco Express, Inc.

2.   There are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition of any shares of capital stock or other securities of Borrower or
any of its Subsidiaries, except as follows:

    NONE.

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 3 to Resignation, Waiver, Consent and Appointment Agreement
CLOSING AGENDA AND DOCUMENT CHECKLIST

1.   New fee letter by and among Fifth Third and the Borrower   2.   UCC
financing statements and amendments to existing UCC financing statements, as set
forth on Annex A attached hereto   3.   Assignments of the Intellectual Property
Recordations with the USPTO, as set forth on Annex B attached hereto   4.  
Assignment for Security of Trademarks and Trademark Applications by and between
New Agent and Mapco and recorded with the USPTO with respect to new Registration
Numbers 3,303,610, 3314103, 3313854, 2916955, 1551140, 1486471, 1269491 and
1269492   5.   Assignments of Mortgages set forth on Annex C attached hereto  
6.   Notice of assignment under the following Landlord Waivers:

  a.   Store 5155 — 41425 AL Hwy 75 & 227, Geraldine, AL     b.   Store 5205 —
15690 East Limestone Road, Athens, AL     c.   Store 5204 — 6670 Hwy 431 South,
Owens Crossing, AL     d.   Store 3515 — 2900 Airport Road, Dalton, GA     e.  
Store 3003 — 5375 Elvis Presley Blvd., Memphis, TN

7.   Pledge-related documentation:

  (i)   Stock Certificates     a.   Certificate number 1, representing 100
common shares of the Borrower issued to Delek US, together with a corresponding
stock power     b.   Certificate number 2, representing 5000 common shares of
GAS issued to Williamson Oil Co., Inc., together with a corresponding stock
power     c.   Certificate number 15, representing 301 common shares of
Williamson Oil Co., Inc., issued to Mapco Family Centers, Inc.     d.  
Certificate number 1, representing 1000 common shares of Liberty issued to
Williamson Oil Co., Inc., together with a corresponding stock power     (ii)  
New Irrevocable Proxies Coupled With an Interest     a.   by Delek US with
respect to the Borrower     b.   by Borrower with respect to GAS     c.   by
Borrower with respect to Liberty

8.   Lender-related documentation:

  a.   Credit Contact and Operations Contact for each Lender

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



  b.   Institutional Legal Name of each Lender     c.   Wire Instructions for
each Lender     d.   Phone Number for each Lender     e.   Fax Number for each
Lender     f.   W8 (foreign entities) or W9 (U.S. entities) for each Lender.
NOTE — If a W8 is required then Fifth Third must receive an original signed tax
form

9.   Insurance certificates naming Fifth Third, as Administrative Agent, as loss
payee or additional insured, as applicable.   10.   Date Down Endorsements
showing Fifth Third Bank, as Administrative Agent on the following title
insurance policies:

  a.   FA-31-NCS-248673CL     b.   FA-31-1096838     c.   FA-31-NCS-248673AQ    
d.   FA-31-248673AU     e.   FA-31-248673CA     f.   FA-31-NCS-248673CW     g.  
FA-31-NCS-248673CD     h.   FA-31-248673CC     i.   FA-31-248673AP     j.  
FA-31-248673CY     k.   FA-31-NCS-248673AE-NAS     l.   FA-31-NCS-248673AF-NAS  
  m.   FA-31-248673AN     n.   FA-31-248673AX     o.   FA-31-248673BD     p.  
FA-31-248673BM     q.   FA-31-248673CF     r.   FA-31-248673CG     s.  
FA-31-248673CM     t.   FA-31-248673CH     u.   FA-31-248673AT     v.  
FA-31-248673BH     w.   FA-31-248673AL     x.   FA-31-248673AV     y.  
FA-248673AG     z.   FA-31-NCS-248673AS

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A to Closing Agenda and Document Checklist
FINANCING STATEMENTS BEING ASSIGNED

                          Debtor   Jurisdiction   Secured Party   Scope of Lien
  Filing Information
1.
  DELEK US HOLDINGS, INC.   SOS DE   Lehman Commercial Paper Inc., as
Administrative Agent   All Capital Stock held by Debtor in MAPCO Family Centers,
Inc. and MAPCO Express, Inc. including Proceeds thereof   51337139
4/29/05
 
                   
2.
  GASOLINE ASSOCIATED SERVICES, INC.   SOS AL   Lehman Commercial Paper Inc., as
Administrative Agent   All assets   05-0333281
5/2/05
 
                   
3.
  LIBERTY WHOLESALE CO., INC.   SOS AL   Lehman Commercial Paper Inc., as
Administrative Agent   All assets   05-0333269
5/2/05
 
                   
4.
  MAPCO EXPRESS, INC.   SOS DE   Lehman Commercial Paper Inc., as Administrative
Agent   All Capital Stock held by Debtor in MAPCO Family Centers, Inc. and MAPCO
Express, Inc. including Proceeds thereof   21875305
7/30/02
 
                   
5.
  MAPCO EXPRESS, INC.   SOS DE   Lehman Commercial Paper Inc., as Administrative
Agent   All assets   51337154
4/29/05
 
                   
6.
  MAPCO EXPRESS, INC.   SOS DE   Lehman Commercial Paper Inc., as Administrative
Agent   Fixtures   62441251
7/14/06
 
                   
7.
  MAPCO FAMILY CENTERS, INC.   SOS DE   Lehman Commercial Paper Inc., as
Administrative Agent   All assets   51337188
4/29/05

          Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Secured Party   Scope of Lien
  Filing Information
8.
  WILLIAMSON OIL CO., INC.   SOS AL   Lehman Commercial Paper Inc., as
Administrative Agent   All assets   05-0333275; 5/2/05
 
                   
9.
  MAPCO EXPRESS, INC.   GA- Bartow Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B2085 P50; 7/19/06
 
                   
10.
  MAPCO EXPRESS, INC.   GA- Bartow Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B2204 P179; 6/18/07
 
                   
11.
  MAPCO EXPRESS, INC.   GA- Catoosa Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B1296 P881; 7/19/06
 
                   
12.
  MAPCO EXPRESS, INC.   GA- Catoosa Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B1378 P787; 6/29/07
 
                   
13.
  MAPCO EXPRESS, INC.   GA- Cherokee Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B8928 P70; 7/21/06
 
                   
14.
  MAPCO EXPRESS, INC.   GA- Dade Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B00363 P46; 7/19/06
 
                   
15.
  MAPCO EXPRESS, INC.   GA- Floyd Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B2088 P427; 6/18/07
 
                   
16.
  MAPCO EXPRESS, INC.   GA- Gordon Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B1334 P90; 7/19/06

      Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Secured Party   Scope of Lien
  Filing Information
17.
  MAPCO EXPRESS, INC.   GA- Gordon Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B1446 P29; 6/18/07
 
                   
18.
  MAPCO EXPRESS, INC.   GA- Murray Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B644 P736; 6/29/07
 
                   
19.
  MAPCO EXPRESS, INC.   GA- Murray Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B606 P1; 7/20/06
 
                   
20.
  MAPCO EXPRESS, INC.   GA- Polk Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B1168 P189; 7/19/06
 
                   
21.
  MAPCO EXPRESS, INC.   GA- Walker Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B1501 P481; 7/2/07
 
                   
22.
  MAPCO EXPRESS, INC.   GA- Walker Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B1357 P313; 9/15/05
 
                   
23.
  MAPCO EXPRESS, INC.   GA- Walker Co.   Lehman Commercial Paper Inc.   Fixture
UCC   B1429 P131; 8/2/06
 
                   
24.
  MAPCO EXPRESS, INC.   GA- Whitfield Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B4804 P170; 7/19/06
 
                   
25.
  MAPCO EXPRESS, INC.   GA- Whitfield Co.   Lehman Commercial Paper Inc.  
Fixture UCC   B5026 P128; 6/18/07
 
                   
26.
  MAPCO EXPRESS, INC.   LA- Lafayette Parish   Lehman Commercial Paper Inc.  
Fixture UCC   28-422036; 9/14/05

      Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Secured Party   Scope of Lien
  Filing Information
27.
  MAPCO EXPRESS, INC.   TN- Bradley Co.   Lehman Commercial Paper Inc., as
Administrative Agent   Fixture UCC   B1662 P583; 7/25/06
 
                   
28.
  MAPCO EXPRESS, INC.   TN- Davidson Co.   Lehman Commercial Paper Inc.  
Fixture UCC   20060111-004564; 1/11/06
 
                   
29.
  MAPCO EXPRESS, INC.   TN- Hamilton Co.   Lehman Commercial Paper, Inc., as
Administrative Agent   Fixture UCC   B8023 P111; 7/25/06
 
                   
30.
  MAPCO EXPRESS, INC.   TN- Marion Co.   Lehman Commercial Paper, Inc., as
Administrative Agent   Fixture UCC
Site 220   B374 P337; 7/19/06
 
                   
31.
  MAPCO EXPRESS, INC.   TN- Rutherford Co.   Lehman Commercial Paper, Inc.  
Fixture UCC   B583 P1490; 1/13/06
 
                   
32.
  MAPCO EXPRESS, INC.   TN- Sumner Co.   Lehman Commercial Paper, Inc.   Fixture
UCC   B2423 P287; 1/13/06
 
                   
33.
  MAPCO EXPRESS, INC.   TN- Williamson Co.   Lehman Commercial Paper, Inc.  
Fixture UCC   B3802 P133; 1/13/06
 
                   
34.
  MAPCO EXPRESS, INC.   TN- Wilson Co.   Lehman Commercial Paper, Inc.   Fixture
UCC
Site 1755   B1161 P567; 1/30/06
 
                   
35.
  MAPCO EXPRESS, INC.   VA- Dinwiddie Co.   Lehman Commercial Paper, Inc.  
Fixture UCC
Site 4064   05-20; 9/21/05
 
                   
36.
  MAPCO EXPRESS, INC.   VA- Lynchburg City   Lehman Commercial Paper, Inc.  
Fixture UCC
4031   05-0000026; 9/14/05
 
                   
37.
  MAPCO EXPRESS, INC.   VA- Hanover Co.   Lehman Commercial Paper, Inc.  
Fixture UCC
4061   74-2005; 11/15/05

      Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                                  Debtor   Jurisdiction   Secured Party   Scope
of Lien   Filing Information   38.    
MAPCO EXPRESS, INC.
  VA- Hanover Co.   Lehman Commercial Paper, Inc.   Fixture UCC
4061   75-2005; 11/15/05        
 
                  39.    
MAPCO EXPRESS, INC.
  VA- Prince George Co.   Lehman Commercial Paper, Inc.   Fixture UCC
4058   050000038; 9/14/05; 05-38        
 
                  40.    
MAPCO EXPRESS, INC.
  VA- Chesterfield Co. Circuit Court   Lehman Commercial Paper Inc.   Fixture
UCC
Site 4065   0500570; 11/14/05        
 
                  41.    
MAPCO EXPRESS, INC.
  VA- Chesterfield Co. Circuit Court   Lehman Commercial Paper Inc.   Fixture
UCC
Site 4065   0500567; 11/14/05

UCC FINANCING STATEMENTS

                          Debtor   Jurisdiction   Scope of Lien   1.    
DELEK US HOLDINGS, INC.
  DE SOS   All Capital Stock held by Debtor in Mapco Express, Inc., including
Proceeds thereof        
 
          2.    
MAPCO EXPRESS, INC.
  DE SOS   All assets        
 
          3.    
LIBERTY WHOLESALE CO., INC.
  AL SOS   All assets        
 
          4.    
GASOLINE ASSOCIATED
SERVICES
  AL SOS   All assets        
 
          5.    
MAPCO EXPRESS, INC.
  GA- Bartow Co.   Fixture UCC        
 
      Site 199        
 
          6.    
MAPCO EXPRESS, INC.
  GA- Bartow Co.   Fixture UCC        
 
      Site 146        
 
          7.    
MAPCO EXPRESS, INC.
  GA- Bartow Co.   Fixture UCC        
 
      Site 167        
 
          8.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 79, 165, 187, 193, 106

     Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Scope of Lien   9.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 29        
 
          10.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 71        
 
          11.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 72        
 
          12.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 137        
 
          13.    
MAPCO EXPRESS, INC.
  GA- Catoosa Co.   Fixture UCC        
 
      Site 153        
 
          14.    
MAPCO EXPRESS, INC.
  GA- Cherokee Co.   Fixture UCC        
 
      Site 172        
 
          15.    
MAPCO EXPRESS, INC.
  GA- Dade Co.   Fixture UCC        
 
      Sites 166, 189, 190        
 
          16.    
MAPCO EXPRESS, INC.
  GA- Dade Co.   Fixture UCC        
 
      Site 191        
 
          17.    
MAPCO EXPRESS, INC.
  GA- Floyd Co.   Fixture UCC        
 
      Sites 3, 147, 154, 207        
 
          18.    
MAPCO EXPRESS, INC.
  GA- Floyd Co.   Fixture UCC        
 
      Sites 201, 202

     Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Scope of Lien   19.    
MAPCO EXPRESS, INC.
  GA- Gordon Co.   Fixture UCC        
 
      Site 240        
 
          20.    
MAPCO EXPRESS, INC.
  GA- Gordon Co.   Fixture UCC        
 
      Site 186        
 
          21.    
MAPCO EXPRESS, INC.
  GA- Gordon Co.   Fixture UCC        
 
      Site 168        
 
          22.    
MAPCO EXPRESS, INC.
  GA- Murray Co.   Fixture UCC        
 
      Site 178, 181, 164, 17, 99, 101, 230        
 
          23.    
MAPCO EXPRESS, INC.
  GA- Murray Co.   Fixture UCC        
 
      Site 182        
 
          24.    
MAPCO EXPRESS, INC.
  GA- Polk Co.   Fixture UCC        
 
      Site 195        
 
          25.    
MAPCO EXPRESS, INC.
  GA- Polk Co.   Fixture UCC        
 
      Site 194        
 
          26.    
MAPCO EXPRESS, INC.
  GA- Walker Co.   Fixture UCC        
 
      Site 305        
 
          27.    
MAPCO EXPRESS, INC.
  GA- Walker Co.   Fixture UCC        
 
      Site 156, 149, 687, 171, 5622

     Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Scope of Lien   28.    
MAPCO EXPRESS, INC.
  GA- Walker Co.   Fixture UCC        
 
      Site 188        
 
          29.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Site 108        
 
          30.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Site 180        
 
          31.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Site 2        
 
          32.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Site 175        
 
          33.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Site 92        
 
          34.    
MAPCO EXPRESS, INC.
  GA- Whitfield Co.   Fixture UCC        
 
      Sites 170, 174, 176, 177, 183, 185,
8, 11, 14, 20, 22, 25, 41, 68, 83,
93, 220        
 
          35.    
MAPCO EXPRESS, INC.
  LA- Lafayette Parish   Fixture UCC        
 
      Site 3037        
 
          36.    
MAPCO EXPRESS, INC.
  VA- Dinwiddie Co.   Fixture UCC        
 
      Site 4064        
 
          37.    
MAPCO EXPRESS, INC.
  VA- Hanover Co.   Fixture UCC        
 
      Site 4061        
 
          38.    
MAPCO EXPRESS, INC.
  VA- Lynchburg City   Fixture UCC        
 
      Site 4031        
 
          39.    
MAPCO EXPRESS, INC.
  VA- Prince George Co.   Fixture UCC        
 
      Site 4058

     Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Scope of Lien   40.    
MAPCO EXPRESS, INC.
  VA- Chesterfield Co. Circuit Court   Fixture UCC
Site 4065

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



ANNEX B to Closing Agenda and Document Checklist
INTELLECTUAL PROPERTY

a.   Amendment to Assignment for Security of Trademarks and Trademark
Applications by and among Outgoing Agent, New Agent and Borrower and recorded
with the United States Patent and Trademark Office (the “USPTO”) with respect to
Registration Numbers 2000128 (registered as of September 10, 1996) and 0918275
(registered as of August 10, 1971)

b.   Amendment to Assignment for Security of Copyrights by and among Outgoing
Agent, New Agent and Borrower and recorded with the US Copyright Office with
respect to Registration Number TXu1001521 (registered as of July 9, 2002)

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



ANNEX C to Closing Agenda and Document Checklist
MORTGAGE ASSIGNMENTS

1.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
4298, Page 614 on May 11, 2005 in Calhoun County, Alabama

2.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as
Instrument #138445 on January 19, 2006 in Cherokee County, Alabama

3.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper, Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
RLEST 275, Page 145 on May 11, 2005 in Clay County, Alabama

4.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Fiche
2005-15, Frame 821 on May 9, 2005 in Colbert County, Alabama

5.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
378, Page 303 on May 11, 2005 in Coosa County, Alabama

6.   Mortgage, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing made by Mapco Express, Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
1426, Page 418 on May 6, 2005 in Cullman County, Alabama

7.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to
Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as
Document No. 2005-R 201676 in Mortgage Book 1293, Page 245 on May 10, 2005 in
DeKalb County, Alabama

8.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., as successor by merger to

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



    Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as
Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as
Document #M-2005-1900 on May 10, 2005 in Etowah County, Alabama   9.   Amended
and Restated Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as successor by merger to Williamson
Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc., as Administrative
Agent, Mortgagee, dated as of April 28, 2005, recorded in Book 2005, Page 11583
on May 10, 2005 in Jackson County, Alabama   10.   Amended and Restated
Mortgage, Security Agreement, Assignment of Leases and Rents, and Fixture Filing
made by Mapco Express, Inc., as successor by merger to Williamson Oil Co., Inc.,
Mortgagor, to Lehman Commercial Paper Inc., as Administrative Agent, Mortgagee,
dated as of April 28, 2005, recorded in Book 2005, Page 22519 on May 9, 2005 in
Lauderdale County   11.   Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 2005, Page 22485 on May 9, 2005 in Lauderdale County,
Alabama

12.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
3209, Page 538 on May 12, 2005 in Lee County, Alabama

13.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
2005, Page 25513 on May 10, 2005 in Limestone County, Alabama

14.   Mortgage, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing made by Mapco Express, Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
2005, Page 25378 on May 10, 2005 in Limestone County, Alabama

15.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as
Instrument #20050510000299810 on May 10, 2005 in Madison County, Alabama

16.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
3125, Page 292 on May 10, 2005 in Marshall County, Alabama

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



17.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as
Instrument #20050511000227000 on May 11, 2005 in Shelby County, Alabama

18.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in
Mortgage Book 2005, Page 24987 on May 10, 2005 in St. Clair County, Alabama

19.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
1133, Page 346 on May 11, 2005 in Talladega County, Alabama

20.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as Card
No. 203896 on May 11, 2005 in Tallapoosa County, Alabama

21.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Williamson Oil Co., Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded in Book
2005, Page 38280 on May 5, 2005 in Tuscaloosa County, Alabama

22.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 1194, Page 567 on May 20, 2005 in Crittenden County,
Arkansas

23.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 1194, Page 606 on May 20, 2005 in Crittenden County,
Arkansas

24.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded as Instrument Number 2005-10518 on May 20, 2005 in Faulkner
County, Arkansas

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



25.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 370, Page 216 on May 20, 2005 in Jackson County, Arkansas

26.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 2005, Page 968 on May 19, 2005 in Monroe County, Arkansas

27.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 838, Page 110 on May 19, 2005 in Phillips County,
Arkansas

28.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded as Instrument Number 05-1881 on May 19, 2005 in Poinsett County,
Arkansas

29.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded as Instrument Number 2005043306 on May 20, 2005 in Pulaski
County, Arkansas

30.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 740, Page 164 on May 20, 2005 in St. Francis County,
Arkansas

31.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 2204,
Page 151 on June 18, 2007 in Bartow County, Georgia

32.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by MAPCO Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 2085,
Page 22 on July 19, 2006 in Bartow County, Georgia

33.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 1378,
Page 693 on June 29, 2007 in Catoosa County, Georgia

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



34.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 1296,
Page 0851 on July 19, 2006 in Catoosa County, Georgia

35.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 8928,
Page 43 on July 21, 2006 in Cherokee County, Georgia

36.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book
00363, Page 0016 on July 19, 2006 in Dade County, Georgia

37.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 2088,
Page 393 on June 18, 2007 in Floyd County, Georgia

38.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 1334,
Page 62 on July 19, 2007 in Gordon County, Georgia

39.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 1446,
Page 1 on June 18, 2007 in Gordon County, Georgia

40.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 644,
Page 704 on June 29, 2007 in Murray County, Georgia

41.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 605,
Page 719 on July 20, 2006 in Murray County, Georgia

42.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 1168,
Page 0161 on July 19, 2006 in Polk County, Georgia

43.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 1501,
Page 447 on July 2, 2007 in Walker County, Georgia

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



44.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 1429,
Page 103 on August 2, 2006 in Walker County, Georgia

45.   Amended and Restated Deed to Secure Debt, Security Agreement, Assignment
of Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as
successor by merger to Williamson Oil Co., Inc., Grantor, to Lehman Commercial
Paper Inc., as Administrative Agent, Grantee, dated as of April 28, 2005,
recorded on July 20, 2005 in Book 1343, Page 656 in Walker County, Georgia

46.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of April 2, 2007, recorded in Book 5026,
Page 83 on June 18, 2007 in Whitfield County, Georgia

47.   Deed to Secure Debt, Security Agreement, and Assignment of Leases and
Rents made by Mapco Express, Inc., Grantor, to Lehman Commercial Paper Inc., as
Administrative Agent, Grantee, dated as of July 13, 2006, recorded in Book 4804,
Page 136 on July 19, 2006 in Whitfield County, Georgia

48.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 264, Page 591 on June 20, 2005 in Allen County, Kentucky

49.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 242, Page 70 on June 8, 2005 in Bell County, Kentucky

50.   Amended and Restated Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Mapco Express, Inc., Mortgagor, to Lehman
Commercial Paper Inc., as Administrative Agent, Mortgagee, dated as of April 28,
2005, recorded in Book 258, Page 297 on June 7, 2005 in Simpson County, Kentucky

51.   Mortgage, Security Agreement, Assignment of Leases and Rents, and Fixture
Filing made by Mapco Express, Inc., Mortgagor, to Lehman Commercial Paper Inc.,
as Administrative Agent, Mortgagee, dated as of April 28, 2005, recorded as File
Number 2005-00028930 on June 24, 2005 in Lafayette Parish, Louisiana

52.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing executed by Mapco Express, Inc., Grantor, to
Danny L. Crotwell, Esquire, Trustee for the use and benefit of Lehman Commercial
Paper Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005,
recorded as Instrument Number 200503979, Page 1-32 on May 10, 2005 in Alcorn
County, Mississippi

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



53.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing executed by Mapco Express, Inc., Grantor, to
Danny L. Crotwell, Esquire, Trustee for the benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 2,213, Page 672 on May 10, 2005 in DeSoto County, Mississippi

54.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 25, 2005,
recorded as Instrument #20050506-0051103 on May 6, 2005 in Davidson County,
Tennessee

55.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of December 15, 2005, recorded as
Instrument #20060111-0004563 on January 11, 2006 in Davidson County, Tennessee

56.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded as Instrument #1343244 in Book 501, Page 1868 on May 20, 2005 with the
Rutherford County, Tennessee Register of Deeds

57.   Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of December 15, 2005, recorded in
Book 583, Page 1452 on January 13, 2006 with the Rutherford County, Tennessee
Register of Deeds

58.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded as Instrument #05044315, Book RB179, Page 648-681 on May 10, 2005 in
White County, Tennessee

59.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1392, Page 1080 on May 13, 2005 in Anderson County, Tennessee

60.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 146, Page 845 on May 10, 2005 in Cheatham County, Tennessee

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



61.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1193, Page 323 on May 9, 2005 in Cocke County, Tennessee

62.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded in Book
212, Page 489 on December 27, 2005 in Decatur County, Tennessee

63.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Record Book 221, Page 601 on May 9, 2005 in DeKalb County, Tennessee

64.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 854, Page 1 on May 9, 2005 in Gibson County, Tennessee

65.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Deed of Trust Book 625, Page 336 on May 9, 2005 in Hardeman County, Tennessee

66.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, Trustee for the use and benefit of Lehman Commercial Paper Inc.,
as Administrative Agent, Beneficiary, dated as of April 28, 2005 recorded in
Book TD 378, Page 1 on May 9, 2005 in Macon County, Tennessee

67.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of July 13, 2006, recorded in Book
374, Page 309 on July 19, 2006 in Marion County, Tennessee

68.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded in
Volume 1035, Page 1094 on May 9, 2005 in Montgomery County, Tennessee

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



69.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1113, Page 77 on May 9, 2005 in Roane County, Tennessee

70.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1026, Pages 652-686 on June 1, 2005 in Robertson County, Tennessee

71.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
as Instrument No. 144188 in Book 1026, Pages 616-651 on June 1, 2005 in
Robertson County, Tennessee

72.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
as Instrument #05084180 on June 1, 2005 in Shelby County, Tennessee

73.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing made by Mapco Express, Inc., as successor by
merger to Mapco Family Centers, Inc., Grantor, to Kay B. Housch, as Trustee for
the use and benefit of Lehman Commercial Paper Inc., as Administrative Agent,
Beneficiary, dated as of April 28, 2005, recorded as Instrument #050841482 on
June 1, 2005 in Shelby County, Tennessee

74.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 2255, Page 22 on May 25, 2005 in Sumner County, Tennessee

75.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of December 15, 2005, recorded in
Book 2423, Page 250 on January 13, 2006 in Sumner County, Tennessee

76.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded in Book
1026, Page 535 on May 23, 2005 in Tipton County, Tennessee

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



77.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 4080, Page 100 on October 23, 2006 in Williamson County, Tennessee

78.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of December 15, 2005, recorded in
Book 3802, Page 93 on January 13, 2006 in Williamson County, Tennessee

79.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1114, Page 98 on May 20, 2005 in Wilson County, Tennessee

80.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
in Book 1114, Page 145 on May 20, 2005 in Wilson County, Tennessee

81.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of October 13, 2006, recorded in
Book 1210, Page 1520 on October 18, 2006 in Wilson County, Tennessee

82.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of December 15, 2005, recorded in
Book 1161, Page 532 on January 30, 2006 in Wilson County, Tennessee

83.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument #537119, Book 2167, Page 1530-1560 on August 7, 2007 in Blount
County, Tennessee Register of Deeds

84.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, Beneficiary, dated as of July 13, 2006, recorded as
Instrument #06013933, in BK/PG 1662/552-582 on July 25, 2006 with the Bradley
County, Tennessee Register of Deeds

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



85.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as successor
by merger to Williamson Oil Co., Inc., as Grantor, to Kay B. Housch, as Trustee
for the use and benefit of Lehman Commercial Paper Inc., as Administrative
Agent, as Beneficiary, dated as of April 28, 2005, recorded in Book T646, Page
830 on May 12, 2005 with the Coffee County, Tennessee Register of Deeds and
re-recorded in Book T668, Page 63 on November 22, 2005 with the Coffee County,
Tennessee Register of Deeds

86.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument No. 07066776 in Book DT447, Page 335 on August 29, 2007 with the
Giles County, Tennessee Register of Deeds

87.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument #2007080700076, Book and Page GI 8430 392 on August 7, 2007 in
Hamilton County, Tennessee

88.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of August 15, 2006, recorded as
Instrument #2006081700175, Book and Page GI 8051 702 on August 17, 2006 in
Hamilton County, Tennessee

89.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to Kay B. Housch, as
Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of July 13, 2006, recorded as
Instrument #2006072500091, Book and Page GI 8023 72 on July 25, 2006 in Hamilton
County, Tennessee

90.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded as Instrument No. 05003045 in Book 16, Page 1123 on May 9, 2005 with
the Hickman County, Tennessee Register of Deeds

91.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded as Instrument #200505090089413 on May 9, 2005 in Knox County, Tennessee
Register of Deeds

92.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



    for the use and benefit of Lehman Commercial Paper Inc., as Administrative
Agent, as Beneficiary, dated as of April 2, 2007, recorded as Document Nos.
07004695 and 07004696 in BK/PG TD593/209-239 and BK/PG TD593/240-270 on
August 8, 2007 with the Lincoln County, Tennessee Register of Deeds   93.   Deed
of Trust, Security Agreement, Assignment of Leases and Rents, and Fixture Filing
made by Mapco Express, Inc., as Grantor, to William L. Rosenberg, as Trustee for
the use and benefit of Lehman Commercial Paper Inc., as Administrative Agent, as
Beneficiary, dated as of April 2, 2007, recorded as Instrument #07002656, Book
and Page TD 363/153-184 on August 3, 2007 in Polk County, Tennessee Register of
Deeds

94.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded in Record Book 227, Page 464 on May 10, 2005 with the Putnam County,
Tennessee Register of Deeds

95.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument #07028950, in BK/PG T445/335-367 on August 2, 2007 with the Rhea
County, Tennessee Register of Deeds

96.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument #07002492, in BK/PG 233/808-840 on August 13, 2007 with the
Sequatchie County, Tennessee Register of Deeds

97.   Deed of Trust, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing made by Mapco Express, Inc., as Grantor, to William L. Rosenberg,
as Trustee for the use and benefit of Lehman Commercial Paper Inc., as
Administrative Agent, as Beneficiary, dated as of April 2, 2007, recorded as
Instrument #07047237, Book 2884, Pages 626-656 on August 7, 2007 in Sevier
County, Tennessee Register of Deeds

98.   Amended and Restated Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing made by Mapco Express, Inc., as Grantor, to
Kay B. Housch, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, as Beneficiary, dated as of April 28, 2005,
recorded in Book 128, Page 114 on May 16, 2005 with the Warren County, Tennessee
Register of Deeds

99.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to Kanawha Land
Title

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



    Services, LLC, as Trustee for the use and benefit of Lehman Commercial Paper
Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005, recorded
as Instrument No. 050004207 on May 9, 2005 in the City of Lynchburg, Virginia  
100.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to Kanawha Land
Title Services, LLC, as Trustee for the use and benefit of Lehman Commercial
Paper Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005,
recorded as Instrument #050002019 on May 6, 2005 in Dinwiddie County, Virginia

101.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to Kanawha Land
Title Services, LLC, as Trustee for the use and benefit of Lehman Commercial
Paper Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005,
recorded in Book 2506, Page 736 on May 6, 2005 in Hanover County, Virginia

102.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing made by Mapco Express, Inc., Grantor, to Kanawha Land
Title Services, LLC, as Trustee for the use and benefit of Lehman Commercial
Paper Inc., as Administrative Agent, Beneficiary, dated as of April 28, 2005,
recorded as Instrument #05002133 on May 6, 2005 in Prince George County,
Virginia

103.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing made by Mapco Express, Inc.,
Grantor, to Kanawha Land Title Services, LLC, as Trustee for the use and benefit
of Lehman Commercial Paper Inc., as Administrative Agent, Beneficiary, dated as
of April 28, 2005, recorded in Book 6371, Page 1 on May 6, 2005 in Chesterfield
County, Virginia

Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4 to Resignation, Waiver, Consent and Appointment Agreement
ACTIONS
1. The following Persons are all parties to the Guarantee and Collateral
Agreement:

  a.   Mapco Express, Inc. (in its own capacity and in its capacity as successor
by merger to MAPCO Family Centers, Inc. and Williamson Oil Co., Inc.)     b.  
Delek US Holdings, Inc.     c.   Gasoline Associated Services, Inc.     d.  
Liberty Wholesale Co., Inc.

2. All outstanding equity interests and promissory notes (with appropriate
transfer instruments) owned by or on behalf of each Loan Party have been pledged
pursuant to the Guarantee and Collateral Agreement.
3. All Uniform Commercial Code financing statements and other appropriate
documents and instruments required to create and/or perfect the Liens intended
to be created and/or perfected under the Guarantee and Collateral Agreement have
been filed, registered, recorded or delivered.
4. All Mortgages, title insurance policies, abstracts, appraisals, legal
opinions and other appropriate real estate security documents with respect to
all Mortgaged Properties have been filed, registered, recorded or delivered
pursuant to the Credit Agreement.
5. All consents and approvals required to be obtained in connection with the
execution and delivery of all Security Documents, the performance of the
obligations thereunder and the granting of the Liens thereunder have been
obtained (except as otherwise agreed by the Successor Administrative Agent and
Swing Line Lender).
Resignation, Waiver, Consent and Appointment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5 to Resignation, Waiver, Consent and Appointment Agreement
The Resigning Administrative Agent and Swing Line Lender shall have delivered to
the Successor Administrative Agent and Swing Line Lender:

(a)   copies of the Loan Documents existing as of the date hereof, together with
all amendments and supplements thereto; and

(b)   (i) copies of all of the Resigning Administrative Agent and Swing Line
Lender’s books and records concerning the Loans (including without limitation
all of those books and records that evidence the amount of principal, interest
and other sums due under the Loan Documents to each Lender and the names of and
contact information for each Lender) and (ii) such other information and data as
shall be reasonably necessary for the Successor Administrative Agent and Swing
Line Lender to establish an Intralinks website (or substantially similar
electronic transmission system) for purposes of general communications with the
parties to the Loan Documents.

8477347.1
Resignation, Waiver, Consent and Appointment Agreement

 